 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 1 of 17 PageID #:1339



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


The Trustees of Purdue                   )
University,                              )
                                         )
            Plaintiff,                   )
                                         )
                                         )
      v.                                 ) No. 20-cv-5443
                                         )
                                         )
Omron Corporation and Omron              )
Healthcare Company, Limited,             )
                                         )
            Defendants.                  )


                      Memorandum Opinion and Order

     Plaintiff The Trustees of Purdue University (“Purdue”) is the

owner of U.S. Patent No. 7,014,611 (the “’611 Patent”) which

describes an oscillometric blood pressure monitor.              ECF No. 31-1.

In this action, Purdue asserts that several blood pressure monitors

made and/or sold by Defendants infringe the ’611 Patent. Defendants

have moved to dismiss Purdue’s complaint, arguing that the ’611

Patent is invalid as directed to patent-ineligible subject matter,

and that the complaint fails to state a claim under Federal Rule

of Civil Procedure 12(b)(6).          For the reasons that follow, the

motion to dismiss [47] is denied.
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 2 of 17 PageID #:1340



                                         I.

          Purdue asserts that Defendants’ products infringe upon at

least eight claims1 of the ’611 Patent.              The ’611 Patent, invented

by Leslie A. Geddes and Rebecca A. Roeder and issued in 2006,

describes      an    oscillometric     blood     pressure   monitor   capable    of

determining systolic blood pressure as a function of maximum

oscillation amplitude and mean cuff pressure.

          Blood pressure can be measured in many different ways—for

example, it can be measured directly by inserting a catheter into

a blood vessel, or it can be estimated using a stethoscope to

detect heart sounds while an artery is compressed.                    See ECF No.

31-2 ¶¶ 10-11.          Oscillometry is one noninvasive technique for

estimating blood pressure in which an inflatable cuff is placed

around a patient’s appendage, the cuff is inflated to apply

pressure, and pressure readings are taken as the cuff deflates.

See id. ¶ 14.        Prior to issuance of the ’611 Patent, users of the

oscillometric method commonly calculated systolic blood pressure

as    a    fixed    ratio   of   the   maximum    amplitude    of   the   pressure

oscillations measured during cuff deflation.                Id. at ¶ 15; ECF No.

31-1 col. 4 ll. 57-63.           For example, systolic blood pressure might

be estimated as 50% of the value of the maximum amplitude.                      ECF




1 Specifically, claims 1, 6-8, 10, and 15-17.                    See ECF No. 31
¶ 133.
                                          2
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 3 of 17 PageID #:1341



No. 31-1 col. 4 ll. 57-63. This method of calculation is sometimes

called the “fixed ratio” technique.          ECF No. 31-2 ¶ 15.

     The   ’611   Patent    claims    an   oscillometric      blood    pressure

monitor that calculates systolic blood pressure as a function of

both maximum amplitude        and mean cuff pressure.             Using these

variables in combination purportedly allows for a significantly

more accurate blood-pressure estimation.            Claim 1 recites:

        An oscillometric, noninvasive blood pressure monitor,

     comprising:

        an inflatable cuff;

        a pump connected to said cuff;

        a pressure transducer connected to said cuff, said

           pressure     transducer     producing      a   cuff-pressure

           signal;

        means for detecting oscillations in arterial pressure

           occurring during a transition in cuff pressure

           between a pressure greater than normal systolic

           pressure and a pressure less than normal diastolic

           pressure; and

        a blood pressure measurement circuit responsive to

           said oscillations, said circuit determining the

           maximum     amplitude      Am    of   said     oscillations,

           identifying mean cuff pressure Pm as the coincident



                                       3
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 4 of 17 PageID #:1342



                value of said cuff-pressure signal, and determining

                systolic pressure as a function of both Am and Pm.

ECF No. 31-1 cl. 1.2

        In December 2017, Purdue filed its original complaint in the

U.S. District Court for the Northern District of Indiana, alleging

that     Defendants’       blood   pressure   products     infringed     the   ’611

Patent.      ECF No. 1.      Defendants moved to dismiss, arguing in part

that there was no personal jurisdiction over Defendants in the

Northern District of Indiana.            ECF No. 15.      In June 2018, at the

same time it filed its response to the motion to dismiss, Purdue

filed an Amended Complaint.             ECF Nos. 31, 32.        Defendants then

moved to dismiss the Amended Complaint, ECF No. 47, and both

motions to dismiss were fully briefed.3             In September 2020, Purdue

agreed     to    resolve    the    personal   jurisdiction     issue    raised   by

Defendants by transferring the case to this court.                     See ECF No.




2 Claim 6 describes the monitor of Claim 1 where the detecting
means is coupled to the pressure transducer and detects the
pressure oscillations as oscillations in the cuff-pressure signal.
ECF No. 3-1 cl. 6. Dependent claims 7 and 8 incorporate particular
equations. Id. cls. 7-8. Claims 10 and 15 claim the monitor’s
method for measuring blood pressure, and dependent claims 16-17
incorporate specific equations. Id. cls. 10, 15-17.
3Defendants have moved to dismiss the operative Amended Complaint.
ECF No. 47.    However, Defendants’ “original motion to dismiss,
though aimed at the first complaint, shall stand as to any alleged
defects in the complaint that have survived the amendment.”
Cabrera v. World’s Finest Chocolate, Inc., No. 04 C 0413, 2004 WL
1535850, at *1 n.3 (N.D. Ill. July 7, 2004).

                                          4
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 5 of 17 PageID #:1343



72.    The remaining issues raised by the motions to dismiss are now

ripe for decision.4

                                         II.

        Defendants argue that the claims of the ’611 Patent should be

declared invalid as directed to patent-ineligible subject matter

under 35 U.S.C. § 101.          Purdue responds, however, that this court

is not empowered to invalidate the ’611 Patent because Purdue, an

arm of the State of Indiana, has not waived its sovereign immunity.

ECF No. 51 at 8.          Before reaching the substance of Defendants’

§ 101 question, I turn first to the threshold issue of Purdue’s

immunity.

        The Eleventh Amendment provides:           “The Judicial power of the

United States shall not be construed to extend to any suit in law

or equity, commenced or prosecuted against one of the United States

by Citizens of another State . . . .”                  U.S. Const. amend. XI.

Eleventh Amendment immunity is waived, however, when a state

“consents to federal jurisdiction by voluntarily appearing in


4In the order transferring the case to this court, Judge Springmann
denied Defendants’ motion to dismiss the Amended Complaint as moot.
ECF No. 72. However, because the arguments Defendants continue to
assert regarding patent ineligibility and failure to state a claim
were fully briefed in the context of that motion, rather than ask
the parties to file another set of briefs, I elected to rule upon
the motion to dismiss on the merits. ECF No. 94; see ECF No. 91
¶ 3; see also Lawrence H. Flynn, Inc. v. Philip Morris USA, Inc.,
No. 05 C 318, 2006 WL 211823, at *2 (N.D. Ill. Jan. 19, 2006)
(noting that motions to dismiss under Rule 12(b)(6) had not been
“resolved” when they were denied as moot in connection with a venue
transfer).

                                          5
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 6 of 17 PageID #:1344



federal court,” as Purdue has done by initiating this action.                   See

Univ. of Fla. Rsch. Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363,

1365 (Fed. Cir. 2019) (citation omitted).5             The waiver extends “not

only to the cause of action but also to any relevant defenses and

counterclaims.”          Id. (citation omitted).        Purdue argues that an

assertion of patent ineligibility under § 101 is not a counterclaim

or affirmative defense to patent infringement, so it has not waived

its    immunity     to   Defendants’     § 101   eligibility     challenge.          I

disagree.

        After briefing had concluded on the instant motion to dismiss,

the Federal Circuit opined on this very issue in a strikingly

similar case, University of Florida Research Foundation, Inc. v.

General Electric Company.             There, a state university research

foundation sued for patent infringement, then asserted sovereign

immunity when the defendant argued that the patent was directed to

ineligible subject matter under § 101.                916 F.3d at 1364.         The

Federal Circuit held that a challenge to eligibility under § 101

qualifies as a defense to patent infringement both under the


5 Federal Circuit law governs substantive issues of patent law, as
well as any substantive or procedural issues “intimately involved
in the substance of enforcement of the patent right.”      Medline
Indus., Inc. v. C.R. Bard, Inc., 14 CV 3618, 2016 WL 307310, at *2
(N.D. Ill. Jan. 26, 2016) (citing Flex-Foot, Inc. v. CRP, Inc.,
238 F.3d 1362, 1365 (Fed. Cir. 2001)).       Accordingly, Federal
Circuit law applies to questions of sovereign immunity raised in
patent cases. Bd. of Regents of the Univ. of Tex. Sys. v. Bos.
Sci. Corp., 936 F.3d 1365, 1374 (Fed. Cir. 2019), cert. denied,
140 S. Ct. 2673 (2020).
                                          6
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 7 of 17 PageID #:1345



statutory framework and as a matter of common practice.                     Id. at

1365.     As a result, it determined that the plaintiff had waived

its immunity to the § 101 eligibility challenge when it sued for

patent infringement in the district court.                   Id. at 1366.        For

precisely the same reasons, Purdue has waived Eleventh Amendment

immunity here.

        Purdue also argues generally that this court “does not have

authority to eradicate a state-owned property right.”                    ECF No. 51

at 9.    But the only case Purdue cites in support, Florida Prepaid

Postsecondary Education Expense Board v. College Savings Bank,

concerns      the   constitutionality       of   a   statutory     abrogation    of

sovereign     immunity,   and   does    not      offer    any   support    for   the

proposition that a patent owned by a state cannot be invalidated

if it is directed to patent-ineligible subject matter.                    527 U.S.

627,    630   (1999).     Indeed,   state-owned          patents   are    routinely

invalidated by federal courts.          See, e.g., Univ. of Fla., 916 F.3d

at 1369.

        Purdue also maintains that even if it waived its Eleventh

Amendment immunity, it is protected by Indiana’s broad, general

sovereign immunity, which applies in actions brought in both

federal and state court.        See Beaulieu v. Vermont, 807 F.3d 478,

483 (2d Cir. 2015) (distinguishing between Eleventh-Amendment and

general sovereign immunity).           Defendants counter that just as in

the context of the Eleventh Amendment, general sovereign immunity

                                        7
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 8 of 17 PageID #:1346



is waived when a lawsuit is initiated by the state.                    See id.

(noting that both types of immunity may be waived).                 If a state

were allowed to simultaneously invoke and shield itself from a

court’s   jurisdiction,      Defendants      argue,    it     “could   generate

seriously unfair results,” which the Supreme Court has cautioned

against in the context of Eleventh Amendment immunity. See Lapides

v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613, 619 (2002).

However, I need not resolve the question of whether Purdue has

general sovereign immunity that protects it from Defendants’ § 101

eligibility challenge because, for the reasons outlined below, I

decline to hold that the ’611 Patent’s claims are invalid.                    See

Hester v. Ind. State Dep’t of Health, 726 F.3d 942, 946 (7th Cir.

2013) (declining to rule on question of sovereign immunity where

claim failed on merits).

                                     III.

     Section 101 of the Patent Act defines the subject matter

eligible for patent protection as follows:              “any new and useful

process, machine, manufacture, or composition of matter, or any

new and useful improvement thereof.”               35 U.S.C. § 101.          The

section, however, “contains an important implicit exception:                 Laws

of   nature,   natural     phenomena,      and   abstract      ideas   are    not

patentable.”     Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S.

208, 216 (2014) (citing Assoc. for Molecular Pathology v. Myriad

Genetics, Inc., 569 U.S. 576, 589 (2013)).                  Courts recognizing

                                       8
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 9 of 17 PageID #:1347



this exception have been motivated by preemption:                           laws of nature,

natural phenomena, and abstract ideas are “the basic tools of

scientific and technological work” such that “[m]onopolization of

those tools through the grant of a patent might tend to impede

innovation more than it would tend to promote it.”                             Id. (citations

omitted). However, “[a]t some level, ‘all inventions . . . embody,

use,    reflect,      rest    upon,       or    apply    laws        of   nature,    natural

phenomena,      or    abstract       ideas.’”           Id.     at    217      (citing     Mayo

Collaborative Servs. v. Prometheus Laboratories, Inc., 566 U.S.

66, 71 (2012)).             Accordingly, courts must “tread carefully in

construing this exclusionary principle lest it swallow all of

patent law.”         Id.

        In Alice Corp. Pty. Ltd. v. CLS Bank International, the

Supreme    Court      set    forth    a     two-step     analytical            framework   for

distinguishing         patents       that      claim     laws    of       nature,    natural

phenomena, and abstract ideas from those claiming patent-eligible

subject matter.            573 U.S. at 217.            First, courts must determine

whether the claims at issue are “directed to” patent-ineligible

concepts.       Id.    If they are not, that is the end of the inquiry.

See Illumina, Inc. v. Ariosa Diagnostics, Inc., 967 F.3d 1319,

1325 (Fed. Cir. 2020).           If they are, courts proceed to step two,

which    asks    whether      the     claims       contain      additional        “inventive

concept[s]”       that,       either        individually        or        in    combination,



                                               9
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 10 of 17 PageID #:1348



“‘transform      the   nature   of   the      claim’    into   a   patent-eligible

application.”      Alice, 573 U.S. at 217-18.

      Defendants contend that the ’611 Patent claims are ineligible

under both steps of the Alice test.                  Turning first to step one,

Defendants argue that the ’611 Patent is “directed to” a natural

law—that systolic blood pressure is a function of both maximum

oscillation      amplitude   and     mean     cuff    pressure.      The   physical

components described in the claims at issue—the cuff, the pump,

the   pressure    transducer,      and   the    measurement        circuit—are   all

conventional in the field of oscillometry, they contend, so the

only real innovation inherent in the patent is the mathematical

function.     Defendants argue that because the claims are based on

this natural law, they are patent ineligible under Alice step one.

      In support of their position, Defendants cite several cases

in which medical or biological patents were invalidated after they

were found to be directed to patent-ineligible concepts at Alice

step one.     ECF No. 48 at 19.          In Cleveland Clinic Foundation v.

True Health Diagnostics LLC, for example, the Federal Circuit

invalidated patent claims that disclosed a method for detecting,

using conventional laboratory techniques, a certain enzyme in the

blood and correlating the results to cardiovascular risk.                         859

F.3d 1352, 1355, 1361 (Fed. Cir. 2017).                 The court held that the

claims were directed to a patent-ineligible law of nature:                       “the

relation [between cardiovascular disease and heightened MPO levels

                                         10
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 11 of 17 PageID #:1349



that] exists in principle apart from human action.”                  Id. at 1361.

Defendants also cite Ariosa Diagnostics, Inc. v. Sequenom, Inc.,

788 F.3d 1371 (Fed. Cir. 2015).            In that case, two researchers had

discovered that cell-free fetal DNA was present in maternal plasma

and     serum,     the   portion   of    maternal    blood    samples    that   had

previously been discarded as medical waste.                  Id. at 1373.       The

researchers obtained a patent describing a method for detecting

that fetal DNA using known laboratory techniques.                   Id. at 1373,

1377.       The Federal Circuit held that the claims at issue were

directed to a natural phenomenon: “the existence of cffDNA in

maternal blood.”         Id. at 1376.

        The cases cited by Defendants are distinguishable, however.

Unlike the patents in those cases, the ’611 Patent does not simply

describe a method for detecting or observing a natural phenomenon.6

Rather,       it    describes      a    mathematical     improvement       to   the




6 Indeed, I would quibble with the characterization that the
function at issue is a “natural law” at all. It does not describe
the precise natural relationship between maximum oscillation
amplitude, mean cuff pressure, and systolic blood pressure—rather,
it provides only an estimation of systolic pressure (though a
relatively accurate one).      Nor do the variables of maximum
amplitude and mean cuff pressure “exist[] in principle apart from
any human action.” Mayo, 566 U.S. at 77. The variables come into
existence only in connection with a human-created measurement
technique—oscillometry. The mathematical function is likely more
properly categorized as an “abstract idea.” See Alice, 573 U.S.
at 218 (citing cases in which formulas or algorithms were held
patent ineligible as abstract ideas). However, for purposes of
the Alice analysis, this is a distinction without a difference.
                                          11
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 12 of 17 PageID #:1350



functionality of a blood pressure monitor or a blood pressure

measurement method.

     In the technology context, courts have held that abstract

improvements to a computer’s functionality (as distinguished from

abstract ideas that are simply implemented by computers) are not

“directed to” patent-ineligible subject matter.               In Enfish, LLC v.

Microsoft Corp., for example, the Federal Circuit was confronted

with patents describing an innovative self-referential logical

model for a computer database.              822 F.3d 1327, 1330 (Fed. Cir.

2016).   The district court had invalidated the claims as directed

to the abstract idea of “storing, organizing, and retrieving memory

in a logical table.”            Id. at 1337.         But the Federal Circuit

disagreed, holding that the claims were “directed to a specific

improvement    to   the   way    computers     operate”      and    thus   met   the

requirements of § 101.          Id. at 1336.         The court explained that

“[t]he   ‘directed     to’   inquiry”       under    Alice   step    one   was    “a

meaningful one,” and required consideration of more than whether

the claims “involve[d]” a patent-ineligible concept.                 Id. at 1335.

Because the claims at issue improved upon an existing technological

process, the court held that their “character as a whole [was not]

directed to excluded subject matter.”               Id.

     Similarly, in the medical or biological context, the Federal

Circuit has held that patents that create or improve upon useful

processes are not “directed to” abstract ideas under Alice step

                                       12
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 13 of 17 PageID #:1351



one.7      In Rapid Litigation Management Ltd. v. CellzDirect, Inc.,

for example, inventors discovered that a certain type of liver

cell was capable of surviving multiple freeze-thaw cycles, and

patented an improved process of freezing and preserving those cells

in light of that discovery.            827 F.3d 1042, 1045 (Fed. Cir. 2016).

The Federal Circuit held that the patent claims were not directed

to the law of nature that the cells could survive multiple freeze-

thaw cycles, but rather “to a new and useful method of preserving”

the cells.           Id. at 1048 (distinguishing cases where the claims

“amounted       to    nothing   more   than    observing   or   identifying     the

ineligible       concept     itself”).         In   Illumina,   Inc.   v.   Ariosa

Diagnostics, Inc., inventors discovered that “cell-free fetal DNA

tends to be shorter than cell-free maternal DNA in a mother’s

bloodstream.”          967 F.3d at 1326.       The Federal Circuit held valid

patent claims describing a method of separating cell-free fetal

DNA from maternal blood based on the size of the DNA fragments,

even      though       the   method     utilized      conventional     laboratory

techniques.          Id. at 1328–29.     It did so because it found that the




7 Of course, the process “must be more than a drafting effort
designed to monopolize the law of nature itself”; it must recite
more than a statement of the law of nature with the added
instruction “apply the law.” Mayo, 566 U.S. at 77–78. But that
is exactly what the ’611 Patent does—the inventors “employed their
natural discovery to create a new and improved way” to measure
blood pressure, which is “precisely the type of claim that is
eligible for patenting.”       See Rapid Litig. Mgmt. Ltd. v.
CellzDirect, Inc., 827 F.3d 1042, 1048 (Fed. Cir. 2016).
                                          13
    Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 14 of 17 PageID #:1352



claims were directed not to the natural phenomenon that the DNA

lengths tended to differ, but to a novel method of DNA preparation.

Id.

        Unlike in the cases relied upon by Defendants, the ’611 Patent

claims at issue here do not simply describe a method for observing

or     detecting    a     natural   phenomenon.       Instead,      they   claim   an

improvement        upon    an   existing    medical    process—the     process     of

calculating        systolic     blood   pressure      using   the    oscillometric

method.       That the claims involve a mathematical idea does not

suffice to invalidate them under § 101.               Rather, because they are

directed to an improvement in the functionality of a useful device

and process, I conclude that they are not directed to patent-

ineligible subject matter.

        Because I have determined that the claims are not “directed

to” patent-ineligible subject matter at Alice step one, I need not

continue to step two.           See, e.g., Illumina, 967 F.3d at 1329.

        For the foregoing reasons, I decline to hold the claims at

issue invalid under § 101.

                                           IV.

        Defendants argue next that Purdue’s complaint fails to state

a     claim    under      Federal   Rule     of   Civil   Procedure        12(b)(6).

Particularly, Defendants argue that Purdue’s complaint fails to

adequately show that Defendants’ blood pressure monitors actually

use the patented equation to calculate systolic blood pressure.

                                           14
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 15 of 17 PageID #:1353



Purdue’s    allegations,     they   contend,       “show   only   that     pressure

readings can be taken from Omron’s accused products . . . and that

data points from those readings can be applied to the patented

equation.”    ECF No. 48 at 23.

     With its complaint, Purdue included tables comparing the

systolic pressure reading from each accused product to blood

pressure calculated using the patented equation, as well as to

blood pressure calculated using various prior art approaches. See,

e.g., ECF No. 31-25 at 11. For many products, the pressure readout

from the accused product aligned more closely with the pressure

calculated using the patented equation than with the pressures

calculated using the prior art approaches.                 But Defendants point

out that that was not the case for every product.                   Further, they

note that the accused products’ readings are sometimes higher and

sometimes lower than the pressure calculated with the patented

equation,    which   would    suggest,      they   argue,    that    the   accused

products are not using the patented equation, at least not with

the same constants.

     To survive a motion to dismiss, a complaint need only “state

a claim to relief that is plausible on its face.”                    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).            “[T]he plausibility standard

is not akin to a ‘probability requirement.’”               Id.   “In other words,

the court will ask itself could these things have happened, not

                                       15
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 16 of 17 PageID #:1354



did they happen. . . . [I]t is not necessary to stack up inferences

side by side and allow the case to go forward only if the

plaintiff’s inferences seem more compelling than the opposing

inferences.”     Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th

Cir. 2010).

     Purdue has here alleged that the accused products infringe

one or more claims of the ’611 patent.              ECF No. 31 ¶¶ 133, 135.

It has submitted detailed claim charts for each accused product,

providing a plausible factual basis for Purdue’s infringement

allegations.     See, e.g., ECF No. 31-25.           Accordingly, “[Purdue]

has submitted enough information in its Amended Complaint to put

[Defendants] on notice of what it alleges.”                    Cascades Comput.

Innovation, LLC v. Sony-Ericsson Mobile Commc’ns (USA) Inc., No.

11-CV-7223, 2012 WL 1377053, at *2 (N.D. Ill. Apr. 18, 2012).                      I

decline   Defendants’      invitation       to   “stack   up    inferences”    to

determine whether infringement or noninfringement is more probable

at this stage of proceedings.         See id. at *2–3 (denying motion to

dismiss patent infringement claim where defendant argued that

plaintiff had not shown defendant’s smartphones actually used the

software code described by the patent).

     For the foregoing reasons, Defendants’ motion to dismiss [47]

is denied.




                                       16
 Case: 1:20-cv-05443 Document #: 101 Filed: 12/04/20 Page 17 of 17 PageID #:1355



                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: December 4, 2020




                                       17
